Citation Nr: 0935802	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-23 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3.	Entitlement to service connection for a low back 
disability, including as secondary to a right knee and/or 
left knee disability.

4.	Entitlement to service connection for a right hip 
disability, including as secondary to a right knee and/or 
left knee disability.

5.	Entitlement to service connection for a left hip 
disability, including as secondary to a right knee and/or 
left knee disability.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 
1954 to July 1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In September 2009 the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

A November 1956 rating decision denied service connection for 
bilateral knee disabilities.  As the Veteran has submitted 
new and material evidence, the Board is reopening those 
claims.  However, the Board is remanding the reopened claims 
for service connection for bilateral knee disabilities on the 
merits, as well as the claims of service connection for low 
back and bilateral hip disabilities.  These claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  A November 1956 rating decision denied the Veteran's 
claim for service connection for right knee and left knee 
disabilities.  He was notified of the decision and of his 
right to appeal, but did not perfect an appeal within the 
year after he was notified.

2.  The additional evidence received since the final decision 
in November 1956 is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claims.


CONCLUSIONS OF LAW

1.  The November 1956 rating decision that denied service 
connection for a right knee and a left knee disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a right knee disability.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a left knee disability.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claims.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 
2006, prior to the initial adjudication of his claims 
in September 2006.  That letter informed him of the evidence 
required to reopen his previously denied claims for service 
connection, establish his underlying claims on the merits, 
and of his and VA's respective responsibilities in obtaining 
supporting evidence.  The letter also complied with Dingess, 
as it apprised him of the downstream disability rating and 
effective date elements of his claims.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and the private treatment records 
that he and his representative identified.  There is no 
indication of any outstanding records pertaining to his 
claims.  

As here, if the claim at issue has been previously considered 
- and denied, and the Veteran did not timely appeal the 
decision, he is required to present new and material evidence 
to reopen the claim under 38 U.S.C.A. § 5108 before the 
Board's duty to assist is triggered and the Board may proceed 
to evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  Absent the required new and material 
evidence, there is no obligation to schedule the Veteran for 
a VA compensation examination concerning this claim unless 
and until he first satisfies this threshold preliminary 
evidentiary burden.  38 C.F.R. § 3.159(c)(4)(iii).  However 
as the Board is reopening the claim, a VA compensation 
examination is necessary.  This will be discussed below in 
the remand portion of the decision.

II.  Whether New And Material Evidence Has Been Submitted To 
Reopen The Claims For Service Connection For Right Knee And 
Left Knee Disabilities

The Veteran originally filed claims for service connection 
for right knee and left knee disabilities upon separation 
from service in July 1956.  In a November 1956 rating 
decision, the RO denied the claims for service connection for 
right knee and left knee disabilities because the VA medical 
examination found no evidence of any knee disability at that 
time.

The Veteran did not appeal the November 1956 decision, and it 
thus became final.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.200, 20.302, 20.1103.

The Veteran's current appeal concerns his petition to reopen 
these previously denied and unappealed claims.  The Board 
finds that he has submitted new and material evidence to 
reopen these claims, so the Board may proceed to reviewing 
these claims on the underlying merits.  

When a petition to reopen a previously denied, unappealed 
claim is presented, a two-step analysis is performed.  The 
first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claims 
for service connection is the evidence that has been added to 
the record since the final and binding November 1956 rating 
decision.  

The stated basis of the denial of service connection was that 
there was no evidence of any current disability.  Therefore, 
new and material evidence must suggest that he has a current 
right knee and/or a current left knee disability that extends 
back to his military service.  

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).

Service connection also may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Since the November 1956 rating decision in question, the 
Veteran has submitted private treatment records from Beacon 
Health and a medical opinion from S.B.M., M.D., demonstrating 
current diagnoses of right and left knee disabilities.  This 
additional evidence is both new and material to the case 
because it relates to an unestablished facts necessary to 
substantiate his claims for service connection for right knee 
and left knee disabilities and raises a reasonable 
possibility of substantiating these claims.  In effect, this 
additional evidence indicates he possibly had earlier 
symptoms consistent with his current diagnosis of 
osteoarthritis and arthralgia, although his condition was not 
actually diagnosed until after his separation from service.  
See, e.g., Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim); and see, too, 
Justus v. Principi, 3 Vet. App. 510 (1992) (indicating the 
additional evidence in question is presumed credible for the 
limited purpose of determining whether it is new and 
material).  The claims for service connection for right knee 
and left knee disabilities are accordingly reopened, and the 
Board may proceed to adjudicate these claims on the 
underlying merits.  However, as discussed in the remand 
portion of the decision, the necessary development has not 
been completed to decide these claims on the merits at this 
time.


ORDER

The claim for service connection for a right knee disability 
is reopened and remanded for further development on the 
merits.

The claim for service connection for a left knee disability 
is reopened and remanded for further development on the 
merits.


REMAND

The Veteran is requesting service connection for right knee 
and left knee disabilities.  The Veteran is also requesting 
service connection for low back, right hip and left hip 
disabilities, including as secondary to the bilateral knee 
disabilities.  These claims require further development 
including medical nexus opinions. Therefore, these claims 
must be remanded.

The Veteran's service treatment records do not show any 
complaints or treatment for a knee disability in service.  
However, the Veteran states that he complained of knee pain 
at his separation examination.  He states that the examiner 
took X-rays of his knees and then referred him to the VA for 
his claims of knee pain.  This appears consistent with the 
record and is sufficient to establish a complaint of knee 
pain in service.

Since service, the Veteran reports that he has consistently 
suffered knee pain.  He claims that the hip and back pain are 
the result of his bad knees.  The private treatment records 
show diagnoses of osteoarthritis and arthralgias of the 
knees, hips and back.  Additionally, the medical opinion of 
Dr. S.B.M. states that the Veteran's knee arthralgias most 
likely stem from service.

Although Dr. S.B.M.'s statement does not specifically state 
that the Veteran has arthralgias of the back and hips, (it 
simply says knees and multiple other arthralgias), it may be 
read to suggest that his back and hips are included in this 
statement.  There has been no medical commentary on whether 
the Veteran's hip and back conditions could be secondary to 
his knee condition.  

Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for VA to make a decision on the claim.  Id., at 81. 
See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
This case must be referred to a VA examiner to have him/her 
review the relevant evidence and determine the etiology of 
the Veteran's knee, hip and back disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a medical 
examination to determine the etiology of 
his right knee, left knee, low back, right 
hip and left hip disabilities.  

In particular, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent probability) the 
Veteran's right knee and left knee 
disabilities (1) initially manifested 
during his military service from July 1954 
to July 1956; or (2) if arthritis, 
alternatively manifested within the one-
year presumptive period following service, 
i.e., prior to July 1957.  The examiner 
should also opine as to whether it is 
at least as likely as not (i.e., 50 
percent probability) the Veteran's right 
hip, left hip and low back disabilities 
(1) initially manifested during his 
military service from July 1954 to July 
1956; (2) if arthritis, alternatively 
manifested within the one-year presumptive 
period following service, i.e., prior to 
July 1957; or (3) are secondary to his 
right knee and/or left knee conditions.  
In analyzing secondary service connection 
the examiner should determine both whether 
the left knee disability was caused or 
aggravated by the right knee disability.  
If aggravated, the examiner should attempt 
to quantify the degree of aggravation over 
and beyond the pre-existing level of 
disability.  In rendering these opinions, 
the examiner should specifically consider 
the Veteran's statements regarding the 
initial in-service manifestation of his 
symptoms, and the continuity of those 
symptoms since his separation from 
service.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and instead 
relied on the absence of evidence in the 
service medical records to provide a 
negative opinion).  

The examiner should specifically state 
whether any currently diagnosed knee, hip 
or back disability is related to service, 
to include to any 
treatment/complaints/diagnoses in service.  
In this regard, the examiner should note 
the referral to the VA from the Veteran's 
separation examination constitutes a 
complaint of knee pain in service.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must provide the rationale 
for the opinions, whether favorable or 
unfavorable.

2.  Advise the Veteran that failure to 
report for his medical examination, 
without good cause, may have adverse 
consequences on his claims.

3.  Ask the Veteran to request 
clarification from Dr. S.B.M. as to 
whether the statement "multiple other 
arthralgias" in his March 2006 letter 
intended to include the Veteran's back and 
hip conditions.

4.  Then readjudicate the claims for right 
knee, left knee, right hip, left hip, and 
low back disabilities in light of the 
additional evidence.  If the claims are 
not granted to his satisfaction, send him 
and his representative an SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board for 
further consideration of these claims.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


